NUMBER 13-13-00231-CR

                                  COURT OF APPEALS

                      THIRTEENTH DISTRICT OF TEXAS

                         CORPUS CHRISTI - EDINBURG

MILTON GONZALEZ,                                                                          Appellant,

                                                    v.

THE STATE OF TEXAS,                                                                       Appellee.


                        On appeal from the 28th District Court
                             of Nueces County, Texas.


                                              ORDER
      Before Chief Justice Valdez and Justices Perkes and Longoria
                            Order Per Curiam1
        On August 1, 2014, the Court issued an order directing court-appointed appellate

counsel for appellant to file a letter with the Court within ten days of the date of the order




        1This case is before this Court on transfer from the Fifth Court of Appeals in Dallas pursuant to a
docket-equalization order issued by the Supreme Court of Texas. See TEX. GOV’T CODE ANN. § 73.001
(West, Westlaw through 3d C.S. 2013).
certifying that she has complied with the requirements for an Anders case as recently

articulated by the Texas Court of Criminal Appeals in Kelly v. State, No. PD-0702-13,

2014 WL 2865901, at *3 (Tex. Crim. App. June 25, 2014) (requiring that counsel “notify

his client of the motion to withdraw and the accompanying Anders brief, providing him a

copy of each”). More than ten days have elapsed, and counsel has not complied with

the Court’s order. Accordingly, at this time, the Court will not grant counsel’s motion to

withdraw.

       The Court, having fully reviewed the record, the Anders brief, the motion to

withdraw included in the Anders brief, and counsel’s notice to appellant, is of the opinion

that counsel has not met the requirements for an Anders case because counsel has failed

to certify in writing that she has provided appellant with a copy of the Anders brief and

motion to withdraw. See id. In every other respect, counsel appears to have met or

exceeded the requirements for an Anders case. See id. However, the Court is of the

opinion that counsel must provide appellant with a copy of the Anders brief and motion to

withdraw and that counsel is required to notify the Court in writing that she has done so.

Accordingly, counsel is ordered to notify the Court in writing within ten days of the date of

this order that counsel has complied with the requirements for an Anders case by

providing her client with a copy of the Anders brief and motion to withdraw filed in this

cause. Should counsel require an extension of time to comply with this order, counsel

shall request such an extension prior to the expiration of the deadline set forth herein.




                                             2
       It is so ORDERED.


                            PER CURIAM



Do not publish.
TEX. R. APP. P. 47.2(b).

Delivered and filed the
28th day of August, 2014.




                             3